Citation Nr: 1127699	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  05-21 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for essential tremor.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1951 to January 1953.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The case was previously before the Board in April 2009 and May 2010, and was remanded each time for additional development.

The Veteran presented testimony regarding this claim at a Board hearing before the undersigned Veterans Law Judge in March 2009.  A transcript of the hearing is associated with the Veteran's claim folder.

In May 2011 correspondence to the Veteran, the Board attempted to clarify his representation.  The Veteran submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimants Representative in favor of Veterans of Foreign Wars (VFW), dated in May 2011.  In June 2011, VFW notified the Board, with a copy to the Veteran, that VFW was unable to accept representation.  As a result, the Veteran is not represented at this point.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In June 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he wished to withdraw his appeal regarding entitlement to service connection for essential tremor.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met regarding the appellant's claim for service connection for essential tremor.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a fax to the Board dated in June 2010, the appellant withdrew his claim for service connection for essential tremor.  As the appellant has withdrawn his appeal regarding this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and the claim is dismissed.  38 U.S.C.A. § 7104.


ORDER

The appeal concerning entitlement to service connection for essential tremor is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


